                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

WAYNE A. BROOKS                                                   CIVIL ACTION

VERSUS                                                            NO. 18-8356

SOCIAL SECURITY ADMINISTRATION                                    SECTION AA@ (3)

                                           ORDER

       The Court, having considered the petition, the record, the applicable law, the Magistrate

Judge's Report and Recommendation, and the lack of any objections thereto, hereby approves the

Magistrate Judge's Findings and Recommendation and adopts it as its opinion. Accordingly,

       IT IS ORDERED that the Commissioner's Motion for Summary Judgment is GRANTED,

the Plaintiff’s Motion for Summary Judgment is DENIED and the plaintiff's complaint be and is

hereby DISMISSED WITH PREJUDICE.

       October 22, 2019


                                            _________________________________
                                            UNITED STATES DISTRICT JUDGE
